Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 31 January 2022 has been entered.
 
Status of Application, Amendments, and/or Claims
3.	The Amendment and request for continued examination filed 31 January 2022 has been received and entered in full.  Claims 1, 3, 5, 11, 14 and 16 have been amended, claims 7-10 remain withdrawn from consideration, and claims 4, 12 and 15 have been cancelled. Therefore, claims 1-3, 5-11, 14 and 16 are pending, and claims 1-3, 5-6, 11, 14 and 16 are the subject of this Office Action.

Withdrawn Objections and/or Rejections
4.	The objection to claims 15 and 16 as set forth at pg. 3 of the previous Office action (mailed 01 October 2021) is withdrawn in view of Applicant’s cancellation of claim 15 and amendment of claim 16 (filed 31 January 2022).

6.	The rejection of claims 1-4, 6, 11-12 and 14 under 35 U.S.C. 112(a) (Written Description) as set forth at pp. 5-8 of the previous Office action (mailed 01 October 2021) is withdrawn in view of Applicant’s amendment of claim 1 and 3, and cancellation of claims 4 and 12 (filed 31 January 2022).

Maintained and/or New Objections and/or Rejections
Claim Rejections - 35 USC § 112, 1st Paragraph (Scope of Enablement)
7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

8.	Claim 14 remains rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for treating EGFR or HER2-expressing cancers in a subject in need thereof a subject in need thereof, comprising administering to the subject a therapeutically effective amount of a conjugate comprising the , does not reasonably provide enablement for  a method for treating or preventing treating or preventing any kind of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The basis for this rejection is set forth at pp. 10-12 of the previous Office action (mailed 01 October 2021 and at p. 8-12 of the Office action mailed 18 March 2021.

9.	The specification’s disclosure is insufficient to enable one skilled in the art to practice the invention as broadly claimed without undue experimentation.  The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is “undue” include, but are not limited to:  1) nature of the invention, 2) state of the prior art, 3) relative skill of those in the art, 4) level of predictability in the art, 5) existence of working examples, 6) breadth of claims, 7) amount of direction or guidance by the inventor, and 8) quantity of experimentation needed to make or use the invention. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
10.	In the instant case, the claims are broadly drawn to methods of preventing or treating any kind of cancer with particular conjugates. Thus the claims encompass complex and unpredictable subject matter, involving the effects of complex biological molecules on diseased physiological states. As was found in Ex parte Hitzeman, 9 USPQ2d 1821 (BPAI 1987), a single embodiment may provide broad enablement in cases involving predictable factors such as mechanical or electrical elements, but more will be required in cases that involve unpredictable factors such as most chemical reactions and physiological activity. This invention is in a class of invention which the CAFC has characterized as “the unpredictable arts such as chemistry and biology”, 
11.	The specification provides detailed guidance regarding the effects of the recited conjugates on EGFR and HER2-expressing tumors (See Example 6 at pp. 55-57). However, such is not relevant to an effect on cancers that are not characterized by tumors, such as leukemias, lymphomas, and myelomas, or tumors not expressing EGFR or HER2. Working examples are provided which are directed to EGFR and HER2-expressing tumors.
12.	While the level of skill in the art is high, the amount of guidance provided regarding how to use the recited antibodies to effectively treat any of the large number of cancers that are not characterized by tumors is scant. Accordingly, the amount of experimentation required to determine how to use the recited antibodies to effectively treat non-tumorous cancers is quite extensive.
13.	Furthermore, while the Specification provides detailed guidance regarding the effects of the recited conjugates on EGFR and HER2-expressing tumors (See Example 4 at pp. 62-63 and Example 6 at pp. 55-57), the data presented in the Specification does not rise to the level of prevention.  The term “prevent” is interpreted as meaning that an activity will not occur, i.e. cancer will not occur.  Moreover, the art clearly recognizes that there are several factors that are involved in the development of cancer, many of which are not known.  Therefore, while administration of the fusion protein would be expected cancers characterized by solid tumors, one skilled in the art would not predict that it would prevent the occurrence of said cancer.  There are no working examples provided in the instant application which demonstrate that 
14.	Due to the large quantity of experimentation necessary to determine how to use the recited conjugates to treat cancers that are not characterized by the expression of EGFR or HER2, or the presence or formation of tumors, the lack of direction/guidance presented in the specification regarding the same, the absence of working examples directed to the same, the complex nature of the invention, the contradictory state of the prior art, the unpredictability of the effects of complex biological molecules on diseased physiological systems, and the breadth of the claims, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

15.	The Examiner has fully considered all evidence of record and has responded to each substantive element of Applicant’s response.

Summary

16.	Claim 14 stands rejected.
Claims 1-3, 5-6, 11 and 16 are allowed.

Advisory Information

     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JON M LOCKARD/
Examiner, Art Unit 1647
February 12, 2022